DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1 and 10 are allowed for disclosing:
wherein the at least one processor determines whether the UAV is stopped and causes the UAV to free fall when it is determined that the UAV is stopped; 
determines whether the attitude of the UAV, during a fall, is within a predetermined range, based on the information about the attitude detected by the sensor unit, and 
estimates at least one of a wind direction and a wind speed at a fall position, based on the information about the position change detected by the sensor unit, when it is determined that the attitude of the UAV is within the predetermined range.

Hayama et al. (JP 2012083318 A) teaches “the meteorological observation device 1 can fly in a state in which the attitude is stable in relation to the propeller 3” (See para[0044])  and “hovering when the aircraft 2 reaches a predetermined height position from the ground in order to buffer the momentum that the aircraft 2 falls to the ground surface when landing” (See para[0112]). However, Hayama fails to teach determine whether the attitude of the UAV, during a fall, is within a predetermined range, based on the information about the attitude detected by the sensor unit, and estimates at least one of a wind direction and a wind speed at a fall position, based on the information about the position change detected by the sensor unit, when it is determined that the attitude of the UAV is within the predetermined range.
Yoneda et al. (US 6343244 B1) teaches maintaining a balanced attitude while gliding (See Col. 7, lines 45-55) and “estimating wind velocity and wind direction after the parafoil of the flight vehicle is opened” (See Col. 8, lines 24-35). However, Yoneda fails to teach wherein the at least one processor determines whether the UAV is stopped and causes the UAV to free fall when it is determined that the UAV is stopped. It would not have been obvious to a person of ordinary skill in the art at the time of filing to modify Hayama based on Yoneda, because Hayama does not teach “estimates at least one of a wind direction and a wind speed at a fall position” after stopping and falling and further Yoneda is directed to unpowered flight and therefore could not have stopped.

Claim 3 is allowed for disclosing:
causes the UAV to free fall when it is determined that the attitude of the UAV is at the predetermined attitude.

Hayama et al. (JP 2012083318 A) teaches flying in a meterological observation device with a stable attitude (See para[0044]). However, Hayama fails to teach: causes the UAV to free fall when it is determined that the attitude of the UAV is at the predetermined attitude.
Yoneda et al. (US 6343244 B1) teaches maintaining a balanced attitude while gliding (See Col. 7, lines 45-55). However, Yoneda fails to teach: causes the UAV to free fall when it is determined that the attitude of the UAV is at the predetermined attitude.

Claim 6 is allowed for disclosing:
resumes flight of the UAV when it is determined that the attitude is within the predetermined range.

Hayama et al. (JP 2012083318 A) teaches flying in a meterological observation device with a stable attitude (See para[0044]). However, Hayama fails to teach: resumes flight of the UAV when it is determined that the attitude is within the predetermined range.
Yoneda et al. (US 6343244 B1) teaches maintaining a balanced attitude while gliding (See Col. 7, lines 45-55). However, Yoneda fails to teach: resumes flight of the UAV when it is determined that the attitude is within the predetermined range.

Dependent claims 5 and 7-8 are allowed for depending from the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           
/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863